DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/22 is acknowledged.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “void” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "505" as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 12 is objected to because of the following informalities:  
Claim 12 recites the limitation "aperture sizes" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gera et al. (DE 102016220678).
	With respect to claim 12, Gera et al. teaches a multilayered stencil (50) for applying solder paste to a surface of an object, the stencil comprising: 
a plurality of stencil layers (50.x, 50.2, 50.1) formed in a stacked configuration (Figure 3d), 
each stencil layer (50.x, 50.2, 50.1) having an aperture (55.x, 55.2, 55.1) formed therethrough from a top surface of the respective stencil layer to a bottom surface of the stencil layer (Figure 3d); 
wherein aperture sizes (size of apertures 55.x, 55.2, 55.1) of the stencil layers (50.x, 50.2, 50.1) gradually decrease in a direction away from the surface of the object (Figure 3d).
	With respect to claim 13, Gera et al. teaches the multilayered stencil (50) includes at least three stencil layers (50.x, 50.2, 50.1).
	With respect to claim 17, Gera et al. teaches the plurality of stencil layers (50.x, 50.2, 50.1) are separable from each other (Paragraph 0027).
With respect to claim 18, Gera et al. teaches the object is a pad formed on a printed circuit board (note: the object is not positively recited. Thus, further defining the object does not have any patentable significance to the multi-layered stencil claims as presently written. Therefore, since Gera et al. teaches all the structure of the multi-layered stencil as positively recited, it thereby meets the claim language of the apparatus).
With respect to claim 19, Gera et al. teaches the multilayered stencil (50) includes at least four stencil layers (note: 50.x denotes multiple stencil layers, the prior art discloses three layers in Figure 3d and Paragraph 0040 discloses more can be included).
With respect to claim 20, Gera et al. teaches the stencil layers (50.x, 50.2, 50.1) are formed from at least one material selected from the group consisting of a polymer, stainless steel, nickel, a nickel alloy, a plastic, and a resin (Paragraph 0027).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gera et al. (DE 102016220678).
With respect to claim 14, Gera et al. teaches the claimed invention with the exception of widths of the stencil layers gradually increases in the direction away from the surface of the object.
However, it has been held to be within the general skill of a worker in the art to select a known material and shape on the basis of suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One of ordinary skill in the art would recognize that providing widths of stencil layers gradually increase in the direction away from the surface of the object would provide a more versatile stencil.
Therefore, it would have been obvious before the effective filing date of the claimed invention to provide widths of stencil layers that gradually increase since such a modification would result in providing a more versatile stencil

7.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gera et al. (DE 102016220678) in view of Kilen (WO 2006062457).
	With respect to claim 15, Gera et al. teaches the claimed invention with the exception of the apertures for each of the stencil layers are formed at an angle relative to the vertical direction.
	Kilen teaches an aperture (8) for each of the stencil layer (1) are formed at an angle relative to the vertical direction (Figure 3 and note: it is examiner’s position to provide angles relative to the vertical direction as taught by Kilen to the stencil layers of Gera et al. and therefore the combination of Gera et al. in view of Kilen would teach the claim limitation).
	It would have been obvious to one of obvious skill in the art before the effective filing date of the claimed invention to modify the invention of Gera et al. apertures for each of the stencil layers are formed at an angle relative to the vertical direction as taught by Kilen for the purpose of ensuring the holes are filled better to enable a good solder joint between a board and pad area on a substrate. 
With respect to claim 16, Gera et al. teaches a void space formed by the plurality of apertures (55.x, 55.1, 55.2), with an upper portion of the void space having a width that is less than a width of a lower portion of the void space (Figure 3d), however Gera et al. does not explicitly disclose a void space with substantially trapezoidal shape.
Kilen teaches a void space (8) with a substantially trapezoidal shape (Figure 3 and note: it is examiner’s position to provide a trapezoidal void space as taught by Kilen to the stencil layers of Gera et al. and therefore the combination of Gera et al. in view of Kilen would teach the claim limitation).
	It would have been obvious to one of obvious skill in the art before the effective filing date of the claimed invention to modify the void space of Gera et al. to a trapezoidal shape as taught by Kilen for the purpose of ensuring the holes are filled better to enable a good solder joint between a board and pad area on a substrate. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Farnworth (US Publication 2004/0165362) and Mitani et al. (US Patent 4,242,401) teaches a plurality of stencils.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853